Citation Nr: 0017051	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-07 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of anterior cruciate ligament reconstruction 
and chondroplasty of the right knee.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1997 to July 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In his March 1999 Notice of Disagreement, the veteran 
asserted that his service-connected right knee disability was 
causing left knee problems.  As such, the veteran appears to 
have raised a claim for service connection for a left knee 
disorder, to include as secondary to his service-connected 
right knee disorder.  This claim has not been adjudicated by 
the RO to date, and the Board therefore refers it back to the 
RO for appropriate action.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim for a higher initial evaluation 
for his service-connected right knee disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999); Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  This duty includes 
securing VA medical records to which a reference has been 
made.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1993); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

During his August 1999 VA video conference hearing before the 
undersigned member of the Board, the veteran asserted that 
his current right knee symptoms included pain, looseness, and 
swelling.  He indicated that he had been treated for this 
disorder and its symptoms at the Huntington, West Virginia VA 
Medical Center soon after his discharge from service.  While 
the claims file includes several records from this facility, 
these records do not appear to be complete regarding the 
disability at issue.  Also, the veteran reported recent 
treatment for his right knee disorder at the Wade Park 
(Cleveland) VAMC.  Again, records of such treatment are not 
included with the claims file.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Huntington 
VAMC and the Wade Park VAMC and request 
any records of medical treatment of the 
veteran dated on and after July 1998.  
Any records secured by the RO must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation from the 
contacted entities to that effect should 
be included in the veteran's claims file.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to an initial evaluation in 
excess of 10 percent for residuals of 
anterior cruciate ligament reconstruction 
and chondroplasty of the right knee.  If 
the determination of this claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  

See generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action 
is required of the veteran until he is so notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


